Title: Thomas Boylston Adams to William Cranch, 15 August 1794
From: Adams, Thomas Boylston
To: Cranch, William


          
            Dear William
            Quincy Augst: 15— 1794.
          
          Your last favor was handed me by Mr C Hall on the road between Philadelphia and New York— It gave me pleasure to receive it, particularly as it was delivered by a Gentleman for whom I have the highest esteem, and who from the satisfaction that was visible in his countenance, discovered the pleasure he must have received in his visit, and the still greater gratification of your acquaintance. I have so far proceeded in my arrangements for leaving the Country as to have arrived safely in this place, and am now waiting with no small degree of impatience for an opportunity to Embark— You know the hurry, bustle &c of such a period as the present, and therefore will pardon me in telling you, that present appearances afford me no prospect of paying a visit to my favorite spot in which you have the happiness to reside. It may however be possible, but if not, the consequence must be that you come and pass a few days with me. I shall be happy if it is in my power to save you the trouble, but if your business will admit your absence for a few days, it will

probably be more convenient, than for me to visit you. My Brother whom I left in Philadelphia, has not yet arrived in Boston, tho’ I expect him by every Post; when he returns I shall be able to inform you whether a week of pleasure can be afforded me or not. As there are no vessels up for London at present, the period of our Embarkation is yet uncertain— We may be detained four or five weeks; and if in that time all matters can be brought to bear, I will run away to you with as much eagerness as ever a hungry boy ran to his breakfast.
          Your Family were all well yesterday; Present me affectionately to all your friends at Haverhill and receive for your individual self the best wishes of
          
            Thomas B Adams
          
        